Nott, J.,
delivered the opinion of the court:
This is an action brought to recover the proceeds of 2 bales of sea-island and 201 bales of upland cotton, captured at Charleston; the residue of proceeds in the treasury amounting, as the claimant alleges, to $52,873 11.
The claimant was a naturalized citizen of the United States, and during the war resided at Charleston. Before the war he was a merchant in “ the clothing and shoe business.” He opposed the secession movement and openly condemned it. He owned eight slaves, but none of them worked on fortifications, and when two were sent for by the rebel authorities he gave them their freedom rather than let them go. He never subscribed to confederate loans, nor contributed in any way to support the rebellion, nor took an oath of allegiance to the confederacy. He made contributions to the Sisters of Mercy for the Union prisoners, and gave money, shoes, and clothing to G-enerals Prentiss, Milroy, Corcoran, Major Dempsey, and others.
After the war came, his former business was broken up and he bought cotton. In his own words he “ owed money in New York, knew the confederacy could not last, that its money would be worth nothing, and I bought the cotton with it to have something with which I could pay my debts and start on in my business after the war.” The cotton so bought appears on the books of the quartermaster’s “ registration booh ” of Charleston cotton, marked “ To be used in payment of northern debts, to Taylor $f Sons, Albany, N. Y., and others.” This cotton was purchased by the claimant at various times during the year 1864, the last purchase being December 22 — just before the capture of Savannah. After the capture of Charleston, it was taken possession of by the defendants, and its proceeds are now in the treasury of the United States. The “residue,” as appears by the report of the Secretary of the Treasury, is $237 64 per bale for the sea-island and $131 20 for the upland.
*55On these facts we are entirely satisfied as to the claimant’s right to recover. His loyalty seems to he free from suspicion; the purchases were in the ordinary course of his business, and the object was in the highest degree commendable.
The judgment of the court is that a decree be entered in favor of the claimant for the residue of the proceeds of—
2 bales of sea-island. $475 28
201 bales upland. 26,371 20
Amounting in all to. 26,846 48